Citation Nr: 0918740	
Decision Date: 05/19/09    Archive Date: 05/26/09	

DOCKET NO.  05-35 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder. 

2.  Entitlement to service connection for hypertension, 
claimed as secondary to posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to June 
1977, with service in the Republic of Vietnam from May 1968 
to May 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

This case was previously before the Board in July 2008, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.

2.  The Veteran has not provided sufficient information for 
VA to attempt to independently corroborate any claimed in-
service stressful experience.

3.  The objective, credible evidentiary record does not 
confirm the occurrence of any alleged in-service stressor and 
thereby does not support a diagnosis of posttraumatic stress 
disorder related to the Veteran's active military service.  

4.  Essential hypertension is not shown to have been present 
in service, or for many years thereafter, nor is it the 
result of any incident or incidents of the Veteran's period 
of active military service.  

5.  The Veteran's essential hypertension is not causally 
related to any service-connected disability.  


CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).  

2.  Essential hypertension was not incurred in or aggravated 
by active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

3.  Essential hypertension is not proximately due to, the 
result of, or aggravated by a service-connected disability or 
disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, and 
those of his spouse, offered during the course of a hearing 
before the undersigned Veterans Law Judge in May 2008, as 
well as service treatment records, Social Security 
Administration (SSA) reports, and both VA and private 
treatment records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for 
posttraumatic stress disorder, as well as for essential 
hypertension.  In pertinent part, it is contended that the 
Veteran currently suffers from a posttraumatic stress 
disorder which is the result of various stressful incidents 
which occurred during his period of service in the Republic 
of Vietnam.  It is further contended that the Veteran's 
essential hypertension is in some way proximately due to, the 
result of, or aggravated by his posttraumatic stress 
disorder.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2008).  

In order to establish service connection for a claimed 
disability, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hixson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and hypertension becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (West 2008).  

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2008).  The 
Court of Appeals for Veterans Claims (Court) has also held 
that when aggravation of the Veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has recently 
been amended.  Under the revised Section 3.310(b) [the 
existing provision at 38 C.F.R. § 3.310(b) was moved to 
subsection (c)], the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as the baseline level of 
severity of the nonservice-connected disease or injury (prior 
to onset of aggravation by the service-connected condition) 
in comparison to the medical evidence establishing the 
current level of severity of the nonservice-connected disease 
or injury.  These findings as to baseline and current levels 
of severity are to be based upon application of the 
corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. Reg. 
52,744-47 (September 7, 2006).  

Finally, service connection for posttraumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor, and credible supporting evidence that the claimed 
inservice stressor actually occurred.  However, if the 
claimed stressor is not combat-related, the Veteran's lay 
testimony regarding the inservice stressor is insufficient, 
standing alone, to establish service connection, and, absent 
an inservice diagnosis of posttraumatic stress disorder, must 
be corroborated by credible evidence.  38 C.F.R. § 3.304(f) 
(2008); see also Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); Duran v. Brown, 6 Vet. App. 283, 289 (1994).  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

As regards the Veteran's claim for service connection for 
posttraumatic stress disorder, a review of the Veteran's DD 
Forms 214 and service personnel records reveals that the 
Veteran's primary military occupational specialty was that of 
motor transportation operator/heavy vehicle driver, while his 
secondary specialty was that of infantryman.  Awards and 
commendations given the Veteran include the Vietnam Service 
Medal, the Vietnam Campaign Medal with 60 Device, the Army 
Commendation Medal, the Bronze Star Medal with Two Overseas 
Bars, and the Republic of Vietnam Cross of Gallantry with 
Palm Device.  The Veteran did not receive a Bronze Star Medal 
with V Device.  The Veteran's awards and decorations fail to 
establish that the Veteran engaged in combat with the enemy.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2008).

Since combat status has not been established, the Veteran's 
statements alone cannot constitute conclusive evidence of the 
occurrence of the in-service stressor; rather, independent 
credible corroborating evidence is needed.  In such cases, 
the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  In this case, none of the alleged incidents is 
mentioned in the Veteran's service records.  Nor has any 
incident been reported in sufficient detail to be verified.

Service treatment records, it should be noted, are negative 
for history, complaints, or abnormal findings indicative of 
the presence of either posttraumatic stress disorder.  While 
it is true that, in October 1976, during the Veteran's period 
of active military service, he was seen in the outpatient 
psychiatry clinic, that episode occurred in conjunction with 
a session of marital/family counseling, and not posttraumatic 
stress disorder.  Significantly, the remainder of the 
Veteran's service treatment records is entirely negative for 
any evidence of posttraumatic stress disorder.  Moreover, as 
of the time of a service separation examination in June 1977, 
the Veteran's psychiatric evaluation was entirely within 
normal limits, and no pertinent diagnoses were noted.

In point of fact, the earliest clinical indication of the 
presence of posttraumatic stress disorder is revealed by VA 
treatment records dated in late 2002/early 2003, more than 
25 years following the Veteran's discharge from service, at 
which time there was noted the presence of "probable 
posttraumatic stress disorder/depression."  Significantly, to 
date, the Veteran's posttraumatic stress disorder has not 
been linked in any way with his period of active military 
service.  

The Veteran has argued that his posttraumatic stress disorder 
is the result of a number of stressful incidents in service, 
one of which involved a grenade being thrown into a group of 
civilians, killing two people, and injuring many others.  
According to the Veteran, he was also on numerous occasions 
subject to rocket and/or mortar attacks at his various 
assigned places of duty.  In an attempt to verify these 
reported stressors, the RO, at the direction of the Board, on 
two separate occasions requested of the Veteran that he 
provide specific details of his claimed inservice stressful 
events, such as dates, places, detailed descriptions, and 
identifying information concerning any other individuals 
involved, to include their names, ranks, units of assignment, 
and any other identifying details.  The Veteran was further 
advised that it was vitally necessary that he provide this 
information in order for the Board/RO to obtain supporting 
evidence, because without such detailed information, an 
adequate search could not be conducted.  Regrettably, the 
Veteran failed to provide the requested information.  
Accordingly, the RO, in a Memorandum for the File dated in 
January 2009, determined that the information required to 
corroborate the stressful events described by the Veteran was 
insufficient to send to the U.S. Army & Joint Services 
Records Research Center (JSRRC) and/or insufficient to allow 
for meaningful research of Marine Corps or National Archives 
and Records Administration (NARA) Records.  The RO further 
determined that all procedures necessary to obtain the 
required information from the Veteran had been properly 
followed, and that evidence of both written and telephonic 
efforts to obtain the information in question was in the 
file.  Finally, the RO determined that all efforts to obtain 
the needed information had been exhausted, and that any 
further attempts to obtain that information would be futile.  

The Board acknowledges that, based on the evidence of record, 
the Veteran has received a diagnosis of posttraumatic stress 
disorder.  However, there exists no objective credible 
evidence that confirms the occurrence of any of the Veteran's 
alleged in-service stressors. The Board is not required to 
accept a Veteran's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  Since the Veteran's claimed stressors have not been 
verified, the diagnosis of PTSD was based on a questionable 
history and may not be relied upon by the Board.  See West v. 
Brown, 7 Vet. App. 70, 78 (1994); See also Moreau v. Brown, 9 
Vet. App. 389 (1996) (a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors).  In other words, just because a physician 
or other health professional accepted a Veteran's description 
of his experiences as credible and diagnosed PTSD does not 
mean the Board is required to grant service connection for 
PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
Accordingly, service connection for posttraumatic stress 
disorder must be denied.  

Turning to the issue of service connection for essential 
hypertension, the Board notes that service treatment records 
show no evidence whatsoever of that particular disability.  
In fact, on separation examination in June 1977, clinical 
evaluation of the Veteran's heart and vascular system was 
normal.  After service, more than 25 years had elapsed since 
the Veteran's "screening" for hypertension.  More 
importantly, no reference to service was made at that time or 
at any other time thereafter.  Finally, since service 
connection for posttraumatic stress disorder is denied, any 
discussion of service connection on a secondary basis 
essentially moot.  The Veteran's claim in this regard is 
denied as a matter of law.  The Board further points out that 
service connection is not in effect for any disability.  
Accordingly, service connection for essential hypertension 
under any theory of entitlement must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have essentially been satisfied by 
correspondence dated in July 2004, and in August and 
September 2008.  In those letters, VA informed the Veteran 
that, in order to substantiate a claim for service 
connection, the evidence needed to show that he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records 
and medical opinions.  The Veteran was also aware that, in 
order to substantiate his claim for service connection on a 
secondary basis, he needed to demonstrate that the disability 
in question was in some way causally related to a service-
connected disability or disabilities.  See the Veteran's July 
2004 statement and May 2008 Hearing Transcript, pp. 11.  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  The RO told the Veteran that he could obtain 
private records himself and submit them to VA.  Finally, the 
Veteran was apprised of how disability ratings and effective 
dates are assigned if service connection is granted.

To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial and 
that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the Veteran had a full 
understanding of the elements required to prevail on his 
claims.  Moreover, neither the Veteran nor his representative 
has alleged any prejudice resulting from error on the part of 
VA.  See Shinseki v. Sanders, 556 U.S. __ (2009); see also 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, SSA records, as well as 
both VA and private treatment records.  

Although the Veteran was not specifically examined for the 
purpose of addressing his PTSD and hypertension, given the 
facts of this case VA examinations are not required.  VA's 
duty to provide a medical examination is not triggered unless 
the record contains competent evidence of a current 
disability or symptoms of a current disability, evidence 
establishing that an event, injury, or disease occurred in 
service or a disease manifesting during an applicable 
presumptive period, and an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with service or a service-connected disability.  
38 U.S.C.A. § 5103A(d). 

While the Board has already acknowledged that the evidentiary 
record contains a diagnosis of PTSD, in this case evidence of 
a verified stressor upon which a diagnosis of PTSD could be 
based has not been presented.  Thus, because the evidence of 
record is sufficient to make a decision on the claim, VA is 
not required to provide the Veteran with a medical 
examination absent a showing of a current disability and an 
indication of a causal connection between the claimed 
disability and service.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  

Regarding the Veteran's hypertension, there is absolutely no 
independent evidence of record suggesting a nexus between the 
Veteran's hypertension and active service.  Further, as 
discussed above, service connection is not in effect for any 
disability.  Thus, the conduct of any additional development 
in this regard would be futile.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (A remand is inappropriate where there is no 
possibility of any benefit flowing to the Veteran).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Service connection for posttraumatic stress disorder is 
denied.  

Service connection for hypertension, including as secondary 
to posttraumatic stress disorder, is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


